UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7100



RON TEARIA NICHOLAS,

                                           Petitioner - Appellant,

          versus


GERALDINE MIRO, Warden Allendale Correctional
Institution; CHARLES M. CONDON, Attorney
General of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-01-4372-18BG)


Submitted:   September 19, 2002       Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ron Tearia Nicholas, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ron Tearia Nicholas seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible    error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.   See Nicholas v. Miro, No. CA-01-4372-18BG (D.S.C.

filed June 24, 2002, entered June 25, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            DISMISSED




                                 2